    LAW OFFICES OF PETER GUADAGNINO
                      A PROFESSIONAL CORPORATION
                             PETER GUADAGNINO, ESQ.
                           ATTORNEY AND COUNSELOR AT LAW

                                30 WALL STREET, 8TH FLOOR
                                NEW YORK, NEW YORK 10005
                                       OFFICE (212) 709-8099
                                     FASCIMILE (718) 213-4744

                                             October 15, 2020




BY ECF
The Honorable Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201



         Re: United States v. Akmal Narzikulov 19 Cr. 223 (ILG) (Supplemental
             information relating to September 28, 2020 letter for Reconsideration of Bail.)


Dear Judge Glasser:

      Attached as Exhibits 1 and 2 are two emails that were sent to me by Mr. Narzikulov on
October 14, 2020 and October 15, 2020 for your consideration relating to his September 28,
2020 Motion for Reconsideration of Bail.

       In the October 14th email, Mr. Narzikulov states that he sent an email to the medical staff
at M.D.C. on September 8 complaining of excessive urination and pain in his left leg near the
knee. On September 5, he states he sent an email regarding his tooth. He has yet to receive
medical attention for these issues. In July, he sent an email about the growth on his arm. He was
seen by medical staff who informed him that he won't be able to have an operation to remove the
growth for six months. He is worried about the growth becoming cancerous.

        In the October 15th email, Mr. Narzikulov states that he is only approved to see his
discovery for two hours each day. He states that there are two computers to view discovery and
one is broken. He notified M.D.C. and they have not fixed the computer. The line for the only
working computer is becoming longer each day and he is only able to view his discovery for 30
minutes.

                                                          Respectfully Submitted,

                                                          Peter Guadagnino
                                                          Peter Guadagnino, Esq.

                                                          Attorney for Akmal Narzikulov
